DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-22,24-25,27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackle US 20130088024.

Regarding claim 21, Mackle discloses an electric strike, comprising: 
a housing (14); 
a keeper (12) pivotally mounted in the housing, the keeper having an open position and a closed position (paragraph 27); 
a plunger (20) having an extended position and a retracted position (paragraph 30), wherein the plunger is structured to engage the keeper when the keeper is in the closed position (paragraph 27), and is structured to move from the extended position toward the retracted position in response to movement of the keeper from the closed position toward the open position (paragraph 27); 
a locking element (balls 22) engaged with the plunger, wherein the plunger is structured to urge the locking element radially outward as the plunger moves from the extended position toward the retracted position (fig.1-3); 
a sleeve (24) having a locking position (restraining movement – see paragraph 31) and an unlocking position (unrestrained movement – see paragraph 31), wherein the sleeve is structured to prevent radially outward movement of the locking element and retraction of the plunger when in the locking position (paragraph 29-31), and to permit radially outward movement of the locking element and retraction of the plunger when in the unlocking position (paragraph 29-31); 
a transmission (48+50) having a lock-setting position and an unlock-setting position (different rotational positions, paragraph 29); 
a lost motion connection (via the connection of components between 48 and 24) that permits the sleeve to remain in the unlocking position (initial position of the sleeve when it has been switched to 
a motor (46) drivingly coupled to the transmission.

Regarding claim 22, Mackle further discloses the electric strike of claim 21, further comprising an anti-tamper mechanism (mechanism created by the inner curved surface of 38) structured to retain the sleeve (38 is controlled by motor to control movement of 24) in the unlocking position when the keeper is in the open position. (fig.1-3, paragraph 29)

Regarding claim 24, Mackle further discloses the electric strike of claim 21, further comprising a cage (26) including an aperture (28), wherein the plunger is movably seated in the cage, wherein the locking element is movably seated in the aperture. (fig.1-3).

Regarding claim 25, Mackle further discloses the electric strike of claim 24, wherein the plunger includes a reduced diameter portion (see fig.1 – skinniest portion of plunger), an enlarged diameter portion (next to 40, essentially portion of plunger under 20 in fig.1), and a ramp (see fig.1, inclined surface, see fig.1) connecting the reduced diameter portion and the enlarged diameter portion, wherein the reduced 

Regarding claim 27, Mackle further discloses the electric strike of claim 21, further comprising a lock status switch (13), wherein the sleeve is structured to actuate the lock status switch when in one of the locking and unlocking positions, (paragraph 34)

Regarding claim 28, Mackle further discloses the electric strike of claim 21, further comprising a control assembly (on board controller board - paragraph 34) in communication with the motor, wherein the control assembly is structured to transmit to the motor a locking signal (paragraph 34-35) and an unlocking signal (paragraph 34-35), wherein the motor is structured to rotate the transmission to the lock-setting position in response to the locking signal (paragraph 31-34), and wherein the motor is structured to rotate the transmission to the unlock-setting position in response to the unlocking signal (paragraph 32).

Regarding claim 29, Mackle further discloses the electric strike of claim 28, wherein the control assembly is structured to be connected to an external power source (paragraph 34) and further includes an energy storage device (batteries can store energy - paragraph 35), wherein the control assembly is structured to store energy from the external power source in the energy storage device, to transmit one of the locking signal and the unlocking signal using energy from the external power source, and to .

Allowable Subject Matter
Claims 23, 30-40 are allowed.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Mackle does not disclose the anti-tamper mechanism includes a first engagement feature and second engagement feature (claim 23), wherein the first engagement feature is structured to engage the second engagement feature when the sleeve is in the unlocking position and the keeper is in the open position, and to disengage from the second engagement feature in response to the keeper approaching the closed position, and wherein the second engagement feature is structured to retain the sleeve in the unlocking position when engaged with the first engagement feature. Mackle further does not disclose the spring that biases the sleeve toward the locking position (claims 26, 30, 38). Similar references, such as US 9487972 also does not teach the spring to bias the sleeve to the locking position – the spring biases the sleeve to the released/unlocking position. Morris US 6662603 does not teach the anti-tamper mechanism of claim 23. Morris although teaches spring 26 which biases sleeve 22 to extend/locking position, Morris does not teach a locking element that moves radially outward as plunger moves from extended to retracted position nor does the sleeve in Morris prevent radial outward movement of the locking element. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 

Response to Arguments
Applicant's arguments filed 12/23/2021 (with the AFCP filing) have been fully considered but they are not persuasive. These arguments have already been addressed in the advisory action dated 02/14/2022. Applicant has no provided any further arguments regarding this rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to electric strikes.
 	Related but not relied upon art: 
	US 9487972
	US 5246258
	US 7014226

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675